Title: To Thomas Jefferson from Joseph Hamilton Daveiss, 10 January 1806
From: Daveiss, Joseph Hamilton
To: Jefferson, Thomas


                        
                            Sir
                            
                            Cornland (near the Yellow Bank) 10th Jany. 1806.
                        
                        If I had as much confidence in your friends, and their attachment towards you, as they make claim to, I
                            should not address you this letter; but I have not; and the subject is too important to be pretermitted.
                        The dangers I fear, may be trivial or distant; but as on the other hand, they may be near and momentous, and
                            in such case, your being early apprised of them; highly important; it is a duty I owe you as the chief of my government,
                            to give you timely hints, whereby you may forestall the dangers and bring the traitors to punishment in due season.
                        Spanish intrigues have been carried on among our people:—we have traitors among us.
                        A seperation of the union in favour of Spain is the object; finally. I know not what are the [reasons].
                        I am told that Mr Ellicot in his Journal communicated to the office of State the names of the Americans
                            concerned. If this be true, you are long since guarded. But I suspect, either that it is not;—or has escaped you:—or you
                            have considered the affair dead. Because you have appointed Genl Wilkinson as Governor at St Louis, who I am convinced
                            has been for years, and now is, a pensioner of Spain. Should you ask me to prove it;—I must resort to an extensive chain
                            of circumstances, which seperately seem small & inconclusive; and to informations I have recieved from various persons
                            & sources, which perhaps I have not a right to refer to. Nor is it necessary. An hint is all you want; and due enquiry
                            then will ascertain and develope the whole matter & partners.
                        A very exalted magistrate of this country, has lately drawn on Spain for his pension. Of this, I have the
                            most unquestionable testimony. Before this was told to me, I was laid under an injunction of secrecy: but I abhor such
                            confidence; and told my informt (who is a man of integrity) that I would let you know of it; tho I would not unless it
                            should become necessary, make known the name of the magistrate. If you find it necessary, and command me, it shall be
                            instantly communicated; and my name given up. But you will scarcely think it right to spring the mine before you have laid
                            your train. This plot is laid wider than you imagine. mention the subject to no man from the western country however high
                            an office he may be:—some of them are deeply tainted with this Treason.
                        I hate duplicity of expression, but on this subject I am not authorised to be explicit nor is it necessary.
                            You will dispatch some fit person into the Orleans country, having with him letters from the suspected Gentlemen; and he
                            can fully and easily devellope the whole business. It is enough that I put you on your guard. If you desire it, I will
                            enclose you a schedule of the names of suspected persons.
                        dont think this a slight advertisement. If you do, and launch into a Spanish war you may most heartily wish
                            you had treated it more seriously. May be the outcome of this matter may explain the pertinacity and forwardness of the
                            Spaniards on going to war with us.
                        In case of such a war let neither the first nor second in command be appointed out of the western country.
                        No one existing knows of this letter or its contents, and I design it to be strictly secret with you. If
                            however you in your discretion should wish it to be seen by Mr Madison & Mr Gallatin I give you leave to shew it under
                            unexceptionable injunctions of Silence: and I confide that you will not use it otherwise than I direct, tho you do not
                            assent to my restrictions.
                        Depend on it; you have traitors around you to give the alarm in time to their friends.
                        If I am now alarmed at trivial dangers, I must make it up some time hence, by being unmoved when the danger
                            is real.
                        It would be gratifying to me, to know that this letter was recieved, and how far the discretionary power of
                            communication had been or would be exercised.
                        I am Sir very respectfully Your mo. ob. servant
                        
                            Joseph Hamilton Daveiss.
                        
                    